Citation Nr: 0512633	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  04-34 735	)	DATE
	)
	)


THE ISSUE

Whether a June 15, 1999, decision of the Board of Veterans' 
Appeals (Board) that denied the veteran's application to 
reopen a claim of service connection for a psychiatric 
disorder, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

(The veteran's claims of CUE in February 21, 1961, October 
24, 1984, and March 24, 1989, Board decisions, and the 
Board's reconsideration of its January 17, 2002, decision, 
are the subject of a separate decisions of the Board.)

REPRESENTATION

Moving party represented by:  Richard Paul Cohen, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from January 1957 to April 
1958.

This matter is before the Board as an original action on the 
motion of the veteran in which he alleges CUE in a June 15, 
1999, Board decision that denied his application to reopen a 
claim of service connection for a psychiatric disorder.


FINDINGS OF FACT

1.  In a June 15, 1999, decision, the Board denied the 
veteran's application to reopen a claim of service connection 
for a psychiatric disorder.

2.  The correct facts, as they were known at the time of the 
June 15, 1999, decision were before the Board, and the 
statutory or regulatory provisions extant at the time, were 
correctly applied.

3.  There was a tenable basis for the Board's June 15, 1999, 
decision.


CONCLUSION OF LAW

The June 15, 1999, Board decision denying the veteran's 
application to reopen a claim of service connection for a 
psychiatric disorder was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. 
§§ 20.1403 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has recently been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that was not well grounded.  

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The Act and its implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 45620 (to be codified at 
38 U.S.C.A. § 3.159(c)).  The Court, however, has held that 
VA's duties to notify and assist contained in the VCAA do not 
apply to claims of clear and unmistakable error in prior 
final Board decisions.  Livesay v. Principi, 15 Vet. App. 
165, 179 (2001) (en banc).  


Background

In a decision issued concurrently with this Board 
determination, the Board has found that the Board's October 
24, 1984, decision that denied the veteran's application to 
reopen a claim of service connection for psychiatric 
disability was not clearly and unmistakably erroneous.  

In reaching the conclusion that the October 24, 1984, 
decision was not clearly and unmistakably erroneous, the 
Board discussed in detail the complaints, findings and 
conclusions contained in the service medical records, as well 
as the post-service lay and medical evidence of record at the 
time of that determination.

The service medical records reflect that the veteran 
sustained trauma sustained to his mouth and jaws, and an 
April 1957 physical examination revealed that his mid-jaw was 
loosely united with crepitus and that there was minimal 
bleeding from teeth sites; he was diagnosed as having a 
bilateral, compound fracture of the mandible.  The veteran 
received significant in-service treatment for this injury, on 
both an inpatient and outpatient basis, including undergoing 
surgery.

On August 15, 1957, the veteran was admitted to the United 
States Naval Hospital at Camp Lejeune, North Carolina, with a 
presenting diagnosis of neuralgia of the left mandible due to 
old fracture.  During the hospitalization, the veteran 
gradually became more depressed, and on September 12, 1957, 
he was afforded a formal psychiatric consultation.  The 
physician reported that the veteran was easily blocked and 
easily moved to tears and that he was not able to talk of 
much beside the "bare facts" of his pain, stemming from his 
jaw injury, and his dislike of the Marine Corps.  He 
exhibited a lack of spontaneity, blocking and an inability to 
express feelings, which suggested to the examiner that there 
was an underlying schizophrenic process.  He added that there 
was some overt evidence of this in the veteran's rigidity and 
his blocking of ideas but reported that there was no need for 
a psychiatric hospitalization.  The examiner opined that he 
doubted that the veteran could ever adjust to being a Marine.  
In addition the hospitalization records reflect that further 
surgery was necessary, but that needed to be deferred until 
the veteran's emotional state was more stable.

The veteran remained hospitalized for several weeks and was 
discharged from the facility on September 21, 1957.  The 
record indicates that he was ordered to appear before a 
Physical Evaluation Board (PEB).  A September 1957 PEB report 
reflects that the veteran was diagnosed as having a schizoid 
personality that was considered noncompensably disabling and 
that existed prior to service.  The report further states 
that the condition was permanent in nature and rendered the 
veteran unfit for military service.  A June 1958 entry 
reflects that the veteran was separated from service in April 
1958 and that he was not afforded a separation examination.

In May 1958, the veteran filed a claim seeking service 
connection for residuals of his in-service jaw injury.  In 
support, he filed a May 1958 affidavit prepared by his 
private physician, Dr. J. D. Woodrum.  The affidavit 
discussed the physical symptoms stemming from the veteran's 
jaw injury.  Dr. Woodrum indicated that the veteran had 
permanent jaw disability, but included no findings or 
conclusions with respect to the veteran's psychiatric 
condition.

In June 1958, the veteran underwent VA general medical and 
dental examination, the reports of which do not contain 
complaints, findings or conclusions pertinent to his 
psychiatric disability claim.  In September 1958, he was 
afforded a formal VA psychiatric examination.  The veteran 
reported that he had numbness in the center of his jaw.  The 
veteran stated that he had received no treatment since his 
discharge from active duty.

The psychiatrist described the veteran's attitude as quiet 
and composed and reported that there were no abnormal 
gestures or mannerisms.  He indicated that his behavior was 
"fairly well conducted" and that the veteran "carried on 
his personal problems and his condition."  The examiner 
stated that the veteran was slow in answering questions.  
Evaluation of his mental acuity disclosed that his emotional 
tone was "only fair."  The psychiatrist reported that the 
veteran did not exhibit much tension, anxiety or 
apprehension.  There were no phobias, obsessions or 
compulsive trends.  The veteran made personal contact fairly 
well and adjusted himself to his new environment and 
situation.  His conation and action were only fair and his 
attention was easy to attract but hard to hold and direct.

The examination further revealed that his thought processes 
were fair and that his mood and thinking were coherent and 
relevant.  There was no pressure of speech, flight of ideas, 
or thought blocking.  There was also no evidence of ideas of 
reference, persecution, self-elation or self-depreciation, 
and the veteran's memory was good for both recent and remote 
events.  His insight and judgment were only fair, and the 
veteran denied having hallucinations, delusions or illusions.  
The evaluation further disclosed that the veteran was not 
seclusive, and that he had no difficulty concentrating, 
although it did show that he was absent minded.  The examiner 
commented that the veteran "walked along and did not realize 
where he was sometimes," and that his general knowledge, 
information, perception, comprehension and mental grasp were 
"in keeping with his high school education and his 
background."  The sole diagnosis was anxiety, mild, and the 
psychiatrist stated that the veteran was mentally competent.

In an October 1958 rating decision, the RO denied service 
connection for schizoid personality and anxiety reaction.  In 
doing so, the RO noted the veteran was diagnosed as having 
schizoid personality during service, and held that service 
connection was not available for that condition because it 
was a constitutional and developmental abnormality.  The RO 
also observed that the veteran was diagnosed as having 
anxiety reaction, but pointed out that the service medical 
records were negative for any impression of a psychoneurotic 
condition.

The veteran appealed, arguing that service connection was 
warranted on a secondary basis because his psychiatric 
disability was a consequence of his in-service jaw injury.  
In addition, his representative maintained, "Although the 
veteran was given a diagnosis of schizoid personality in 
service, it is apparent that a complete psychiatric 
examination has not been made since there was an emotional 
overlay due to his injury."  As such, his representative 
asserted that the veteran should be granted a compensable 
rating for the psychoneurosis secondary to the jaw injury.

Thereafter, the veteran identified, by name, the two 
individuals who he reported attacked him while he served in 
the Marine Corps on April 21, 1957, at Parris Island, South 
Carolina, and stated that they were court-martialed for this 
offense.  The Marine Corps, however, responded that the name 
of the second of the servicemen identified by the veteran was 
too common "to locate this particular one," and indicated 
that if the RO was able to provide more information it would 
make a further search.

In December 1958, the veteran's father testified at an RO 
hearing.  He stated that the veteran told him of the incident 
in which he had sustained trauma to his jaws as a consequence 
of a physical attack by two former servicemen who were court-
martialed.  He also indicated that he had visited the veteran 
in the hospital during service.  The veteran's father 
reported that the veteran's personality had changed from what 
it was prior to service and stated that if anything went 
wrong he became upset and frustrated and essentially was not 
able to work due to his nervousness.  He indicated that he 
had employed the veteran prior to service in his business, 
and that the veteran did appliance service and furniture 
selling.  He stated that prior to his period of active duty 
the veteran was an efficient worker who did not lose any 
time, but indicated that following his discharge he worked 
only occasionally due to the in-service incident.  

The RO agreed to afford the veteran another formal VA 
examination, which was conducted in December 1959; however, 
the report reflects that he was examined by a VA orthopedist 
and general surgeon, and the findings and conclusions relate 
only to his physical, i.e., jaw, impairment.

In an August 17, 1960, decision, the Board denied the 
veteran's psychiatric disability claim.  In doing so, the 
Board acknowledged the veteran's contention that he had a 
neuropsychiatric disorder that was secondary to his service-
connected jaw injury and that secondary service connection 
was thus warranted.

In denying the veteran's claim, the Board observed that a 
psychiatric disability was not noted at induction and that 
the veteran was hospitalized in August 1957 to treat symptoms 
stemming from a bilateral fracture of the mandible.  The 
Board recited the findings of the September 1957 inpatient 
psychiatric consult and pointed out that he was diagnosed as 
having schizoid personality, which Marine Corps officials, 
via the PEB report, held pre-existed induction.  The Board 
stated that the schizoid personality was the principal cause 
of the veteran's discharge from service.

The Board further noted that the veteran was afforded a VA 
examination in June 1958 and that no psychiatric disability 
was diagnosed.  He was also afforded a VA psychiatric 
examination in September 1958 and that psychiatrist diagnosed 
the veteran as having mild anxiety reaction.  In addition, 
the Board acknowledged Dr. Woodrum's May 1958 statement and 
the testimony of the veteran's father at the December 1958 RO 
hearing.

The Board determined that the veteran's schizoid personality, 
which had been diagnosed in service, was a constitutional and 
developmental abnormality that, because of its nature, 
necessarily clearly and unmistakably pre-existed induction.  
The Board further held that there was no evidence showing 
that the condition was aggravated during service.  In 
addition, the Board found that the veteran's anxiety 
reaction, which was initially diagnosed on the September 1958 
VA examination, was not caused by the service-connected jaw 
disability and did not otherwise result from service.  The 
veteran does not challenge the finality of the August 17, 
1960, decision, i.e., he does not assert that it is clearly 
and unmistakably erroneous.

In May 1983, the veteran submitted a report dated that same 
month that was prepared by Dr. Woodrum.  That physician 
stated that he had known the veteran his entire life and that 
he entered the Marine Corps shortly after graduating from 
Hinton High School in Hinton, West Virginia.  Dr. Woodrum 
indicated that the veteran developed normally until that 
time, and entered the Marine Corps on January 31, 1957, and 
served until he was discharged on April 16, 1958.  Dr. 
Woodrum reported that the veteran sustained a traumatic 
injury when he was held and beaten by two Marines, which 
resulted in a comminuted fracture of his jaws and a head 
injury.  He added that since that time the veteran has been 
unable to seek gainful employment and was evaluated 
extensively "on the psychiatric level."  Dr. Woodrum opined 
that the veteran continued to have emotional problems that 
were directly related to the in-service incident and 
requested that he be evaluated with respect to theis 
condition.

In a May 1983 rating decision, the RO declined to reopen the 
veteran's claim of service connection for psychiatric 
disability.  In statements and written argument, the veteran 
and his representative challenged the prior determination on 
the basis that his psychiatric impairment was directly 
related to the in-service physical assault and resulting jaw 
injury.  In doing so, they maintained that the post-service 
symptoms were basically the same as the ones noted during 
service, i.e., depression, and asserted that the veteran was 
misdiagnosed during service so that the military could 
discharge him; they also charged that reasonable doubt had 
not been resolved in his favor.  His representative also 
cited Dr. Woodrum's May 1983 report, in which he stated that 
the veteran was psychologically normal prior to service and 
that his psychiatric disability was related to the in-service 
injury, and asserted that service connection was warranted 
for a neuropsychiatric condition.  Finally, his 
representative stated that the evidence submitted since the 
August 17, 1960, decision constituted a new factual basis for 
service connection for a nervous disorder.

In an October 24, 1984, decision, the Board noted Dr. 
Woodrum's May 1983 report and the RO's determination that it 
did not constitute a new factual basis on which to allow the 
claim.

On January 9, 1986, the veteran filed a claim for an 
increased rating for the residuals of his fractured mandible.  
In support of that claim, the veteran submitted additional 
records of the September 1957 Physical Evaluation Board (PEB) 
proceedings, which were not previously of record.  The 
records include a transcript of the veteran's testimony 
before the PEB.  

During the September 1957 PEB hearing, the veteran, 
represented by counsel, specifically declined to challenge 
the in-service diagnosis of schizoid personality; instead, 
his counsel indicated, "Conceding the diagnosis of schizoid 
personality, which accepted medical principles would tend to 
establish the fact that it is a pre-existing personality 
defect, that it is not ratable."  The dentist testified that 
a psychiatrist explained to him that the veteran had a 
schizoid personality, which he agreed was a character 
disorder.  When queried by the Board about the veteran's 
psychiatric impairment, the dentist responded that the 
veteran had willing performed certain tasks and that he tried 
to be cooperative and friendly and was courteous.  He added, 
"I would say it's aggravated his nervous emotions Captain.  
It seems to have aggravated him, it's depressed him.  I have 
seen that myself, I have seen him become more and more 
depressed."

In November 1994, the veteran filed an application to reopen 
a claim of service connection for psychiatric disability.  In 
support, he maintained that the condition "was due to stress 
and trauma associated with the injuries inflicted upon me 
while on active duty."  In addition, in a June 1995 
statement, he reported receiving outpatient care for this 
condition at the Beckley, West Virginia, VA Medical Center.

In a September 1995 rating action, the RO denied the 
veteran's petition to reopen, and he perfected an appeal to 
the Board, which in the June 15, 1999, decision, confirmed 
and continued the denial of his application to reopen.

In the June 15, 1999, Board decision, the Board explained 
that, under the governing law, service connection could be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  The Board also 
indicated that service connection for a psychosis could be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  The Board further stated that service 
connection was available for disability that was proximately 
due to or the result of a service-connected disease or 
injury.  

In the June 15, 1999, decision, the Board explained that, in 
light of the August 1960 and October 1984 decisions, those 
decisions were final, and that to reopen his claim, the 
veteran must present new and material evidence.  

The Board stated under the law, in order to reopen a claim, 
pursuant to the then recently decided case of Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), which interpreted and 
applied the decision of the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998), initially it had to be 
determined whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a); second, after 
the claim has been reopened, it had to be determined whether, 
based upon all the evidence of record, the claim, as 
reopened, were well grounded; and third if the claim were 
well grounded, the merits of the claim must be addressed and, 
if ripe for decision, adjudicated.  Winters v. West, 12 Vet. 
App. 203, 206 (1999) (en banc).  

As defined by regulation, new and material evidence meant 
evidence that was not previously submitted that bore directly 
and substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which, by itself or in connection with the evidence 
previously assembled, was so significant that it had to be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  The credibility of new evidence was 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Therefore, the Board indicated that the evidence had to be 
considered was that which was received since the Board's 
decision in October 1984.

In this regard, the Board reported that the evidence 
submitted since the Board's 1984 decision included:  (a) 
private dental records, dated in 1985; (b) the reports of 
examinations conducted for VA purposes in 1986, 1988 and 
1996; (c) VA treatment records, dated in 1989 and 1995; (d) 
copies of X-rays of the veteran's jaw; (e) copies of the 
veteran's service personnel records, submitted by him in 
1986, 1987, 1989, and 1994; (f) copies of newspaper articles, 
dated in the 1950s and received at the RO in 1993 and 1994; 
(g) photographs of the veteran, received in 1988, 1993, and 
1995; (h) copies of letters from the veteran's Congresswoman, 
written in the 1950s; (i) numerous statements from the 
veteran received since 1986; (j) the transcript of veteran's 
March 1996 RO hearing testimony.  

As noted above, the Board concluded that none of the evidence 
added to the file since October 1984 was new and material 
evidence and denied the veteran's application to reopen his 
psychiatric disability claim.  With respect to post-service 
medical records items (a)-(d), the Board explained that none 
indicated that the veteran currently had a psychiatric 
disability.  

With respect to the newly submitted service personnel 
records, the Board stated although they were not associated 
with the claims file at the time of the Board's August 1960 
and October 1984 decisions, in pertinent part, they showed 
only that the veteran was diagnosed as having a personality 
disorder that rendered him unfit for service.  

With respect to the newspaper articles, item (f), the Board 
concluded that they set forth the circumstances surrounding 
the assault on the veteran during service, and did not in 
anyway relate to whether he developed a psychiatric disorder 
due to his military service.  With respect to item (g), 
photographs of the veteran, the Board stated that they were 
simply that, images of his likeness, and had no relevance to 
the matter on appeal.  With respect to item (h), the copies 
of letters written in the 1950s from a Congresswoman to the 
veteran's father and to senior officers in the military, 
because they did not address whether the veteran incurred a 
psychiatric disorder in service, they too were not new and 
material.  

With regard to the statements submitted by the veteran since 
1986, item (i), the Board found that they largely related to 
the veteran's attempt to establish entitlement to an earlier 
effective date for the payment of compensation for one of his 
already service-connected disabilities, or an effort to 
establish entitlement to an increased evaluation for those 
disabilities, and did not address in any way the veteran's 
attempt to establish service connection for a psychiatric 
disorder, and thus were not new and material evidence.

Finally, the Board noted that his statements and testimony, 
item (j), merely reflected the veteran's personal belief that 
he developed a psychiatric disorder as a result of the 
injuries he sustained during the assault on him in service; 
because the Board held that the veteran's lay assertions were 
not competent medical evidence, this too did not constitute 
new and material evidence.


Analysis

The veteran alleges CUE in the Board's June 15, 1999, 
decision that denied his application to reopen a claim of 
service connection for psychiatric disability.  In support of 
this motion, the veteran asserts that the decision was 
clearly and unmistakably erroneous because it failed to 
acknowledge that he suffered from psychiatric disability 
despite the private and VA medical evidence showing that he 
had this condition.  The veteran also maintains that the 
decision neglected to consider whether secondary service 
connection was warranted for psychiatric disability related 
to his service-connected the residuals of a fractured 
mandible, particularly in light of Dr. Woodrum's May 1983 
opinion attributing the veteran's emotional problems to the 
in-service assault that resulted in the veteran's fractured 
jaw.  As such, he asserts that the Board should have reopened 
and granted his claim.  

Until recently, a claimant was precluded from collaterally 
attacking a prior final Board decision by alleging CUE in a 
rating decision that was subsumed in that decision.  Smith v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Effective on 
November 21, 1997, however, the provisions of Pub. L. No. 
105-111, 111 Stat. 2271 (codified at 38 U.S.C.A. § 7111) 
permit challenges to decisions of the Board on the grounds of 
CUE.  Final regulations amending the Rules of Practice before 
the Board were promulgated and became effective on 
February 12, 1999, providing for procedures to challenge 
prior Board decisions on the basis of CUE.  64 Fed. Reg. 
2134-2141 (1999).  It is apparent that Congress, in creating 
§ 7111, intended VA to follow the established case law 
defining CUE.  64 Fed. Reg. 2134, 2137 (1999); Donovan v. 
West, 158 F.3d 1377, 1382-83 (Fed. Cir 1998).  

This case law is found primarily in the precedent opinions of 
the Court.  CUE is defined in Rule 1403(a) of the Rules of 
Practice (codified at 38 C.F.R. § 20.1403(a)) as "the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  See Bustos v. 
West, 179 F.3d 1378, 1380-81 (Fed. Cir.) (expressly holding 
that in order to prove the existence of clear and 
unmistakable error, a claimant must show that an error 
occurred that was outcome-determinative, that is, an error 
that would manifestly have changed the outcome of the prior 
decision); see also Hines v. Principi, 18 Vet. App. 227, 235 
(2004).  

A review for CUE in a prior Board decision must be based on 
the record and the law as it existed when that decision was 
made.  38 C.F.R. § 20.1403(b); see also Pierce v. Principi, 
240 F.3d 1348, 1353-54 (Fed. Cir. 2001); Russell v. Principi, 
3 Vet. App. 310, 314 (1992).  In Russell, the Court set forth 
a three-pronged test for determining when there is CUE 
present in a prior decision.  (1) Either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

Further, with respect to the first prong of the Russell test, 
the Court has held that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence could never rise to the stringent definition of CUE.  
See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Federal Circuit and the Court have held that 
VA's breach of its duty to assist cannot form a basis for a 
claim of clear and unmistakable error.  Cook v. Principi, 318 
F. 3d 1334, 1344-47 (Fed. Cir. 2002) (en banc); Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).  Indeed, it is well 
settled that any failure by VA to comply with its duty to 
assist in the development of a claim does not constitute 
clear and unmistakable error.  The Court recently held in 
Simmons v. Principi, 17 Vet. App. 104 (2003), that the 
failure to provide the appellant with a "comprehensive 
medical evaluation" could not, as a matter of law, serve to 
vitiate the finality of a prior rating decision on the basis 
of clear and unmistakable error.  Id. at 109.  The Court 
noted that the Federal Circuit had rejected a nearly 
identical argument in Cook; in Cook the Federal Circuit was 
even broader, declaring, "In summary, a breach of the duty 
to assist the veteran does not vitiate the finality of an RO 
decision."  Id.  (Emphasis added.)  See 38 C.F.R. § 
20.1403(d)(2) (applying the same rule to claims of clear and 
unmistakable error in prior final Board decisions).  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo, 
the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . .  If a claimant-
appellant wishes to reasonably raise CUE 
there must be some degree of specificity 
as to what the alleged error is and, 
unless it is the kind of error . . . 
that, if true, would be CUE on its face, 
persuasive reasons must be given as to 
why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to 
otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Fugo v. Brown, 6 Vet. App. at 43-44 (emphases in original); 
see also Cook v. Principi, 318 F. 3d at 1345.

In addition, the Federal Circuit held that 38 C.F.R. 
§ 20.1404(b), which required that a claimant plead CUE with 
sufficient particularity, was invalid.  The Federal Circuit 
reasoned that 38 C.F.R. § 20.1404(b), in conjunction with the 
rule codified at 38 C.F.R. § 20.1409(c), operated to prevent 
Board review of any CUE claim that was the subject of a 
motion that was denied for failure to comply with the filing 
and pleading requirements of the rule codified at 38 C.F.R. 
§ 20.1404(b).  The Federal Circuit explained that the 
regulation was contrary to the requirement of 38 U.S.C.A. 
§ 7111(e) that a CUE claim "shall be decided by the Board on 
the merits."  Disabled American Veterans v. Gober, 234 F.3d. 
682 (Fed. Cir. 2000).  In that same decision, however, the 
Federal Circuit upheld the validity of each of the other 
implementing regulations that had been challenged.  Id.  

Effective July 10, 2001, 38 C.F.R. § 20.1404(b) was revised.  
It now states that a motion for revision of a decision based 
on clear and unmistakable error must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See 38 C.F.R. § 20.1404(b); see also Phillips 
v. Brown, 10 Vet. App. 25 (1997) (distinguishing denial of 
CUE due to pleading deficiency and denial of CUE on merits); 
Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  Accordingly, 
the Board will proceed to consider the merits of the 
veteran's claim.

As discussed above, at the time of the June 15, 1999, Board 
decision, new and material evidence meant evidence that was 
not previously submitted that bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which, by itself or in 
connection with the evidence previously assembled, was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  In addition, in light of the 
Board's concurrent determination that the October 24, 1984, 
decision was not clearly and unmistakably erroneous, that 
determination is final.  See 38 C.F.R. § 20.1409(c).  

At the time of the June 15, 1999, Board decision, as now, 
service connection could be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  To 
reiterate, the Board stated that service connection for a 
psychosis could be presumed if it became manifest to a degree 
of 10 percent disabling during the veteran's first year after 
separation from service, and that service connection was 
available for disability that was proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

Further, at the time of the June 15, 1999, Board decision, 
pursuant to 38 U.S.C.A. § 5107, the initial burden of 
establishing that a claim was plausible was unequivocally 
placed upon the claimant to produce evidence sufficient to 
establish that his claim was well grounded, i.e., plausible.  
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 92 (1993).  A well-grounded claim was 
not necessarily a claim that would ultimately be deemed 
allowable.  It was a plausible claim, properly supported with 
evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to have been 
well-grounded, there must have been competent evidence (lay 
or medical, as appropriate) of:  (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  

In addition, as discussed above, in response to the Federal 
Circuit's decision in Hodge, in Elkins and Winters, the Court 
set forth a three-part test.  Under the Elkins test, the 
Secretary first had to determine whether the veteran had 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) in order to have a finally decided claim reopened 
under 38 U.S.C.A. § 5108.  If new and material evidence were 
presented, immediately upon reopening the claim the Secretary 
was required to determine whether, based upon all the 
evidence of record in support of the claim, presuming its 
credibility, the claim as reopened was well grounded pursuant 
to 38 U.S.C.A. § 5107(a).  If the claim were well grounded, 
the Secretary then had to proceed to evaluate the merits of 
the claim, but only after ensuring that his duty to assist 
under 38 C.F.R. § 5107(b) had been fulfilled.  Elkins, 12 
Vet. App. at 218-19; Winters, 12 Vet. App. at 206.

As noted above, the veteran asserts that the October 24, 
1984, Board decision contains CUE because it did not reopen 
the veteran's claim of service connection for psychiatric 
disability and establish service connection for that 
condition.  With respect to the reopening aspect, the Board 
notes that in Bernard v. Brown, 4 Vet. App. 394, 392, held, 

It is axiomatic that claimants do not 
submit claims merely for reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.  

To emphasize and clarify this point, the Court continued, 
"Although the two questions are distinct, they are 
components of a single claim for benefits "under a law that 
affects the provision of benefits by the Secretary."  Id.  
In this regard, the Bernard Court explained that the matter 
that was the subject of the RO's decision, and consequently 
over which the Board had jurisdiction under 38 U.S.C.A. 
§ 7104(a) was the veteran's claim of entitlement to VA 
benefits under 38 U.S.C.A. § 1110.  Therefore, the Court 
explained that the RO's action in determining that no new and 
material evidence had been presented did not limit the scope 
of the Board's review of "the matter" on appeal, and thus 
the Board had jurisdiction over the merits of the veteran's 
reopened claim.  See also West v. Brown, 7 Vet. App. 329, 332 
(1995) (implicitly overruled on other grounds).

In denying the veteran's application to reopen his claim of 
service connection for psychiatric disability and confirming 
and continuing the denial of service connection for this 
condition, the Board discussed in detail the evidence 
associated with the claims folder since its October 24, 1984, 
decision.  The Board concluded, however, that because there 
was no competent medical evidence linking the veteran's 
psychiatric disability to service, reopening of his claim was 
not warranted.  

Thus, the Board determined the evidence did not bear directly 
or substantially on the specific matter under consideration, 
and did not contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
psychiatric disability.  Instead, the Board found that the 
evidence received since the October 24, 1984, decision was 
either not relevant, not competent to establish the premise 
on which the claim is based, or was cumulative of the 
evidence previously considered.  

In this regard, the Board acknowledges that in support of the 
veteran's January 9, 1986, claim for an increased rating for 
the residuals of his fractured mandible, he submitted 
additional records of the September 1957 PEB proceedings, 
which included a transcript of the PEB testimony of a service 
dentist who had examined him earlier that month.  Further, 
the Board concedes that the transcript shows that the in-
service dentist opined that the veteran's psychiatric 
disability was aggravated by service; he attributed it to the 
in-service trauma that the veteran sustained to his jaws.

At the time of the June 15, 1999, Board decision, however, 
the Board notes that in LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), the Court held that a medical professional was 
not competent to opine as to matters outside the scope of his 
or her expertise, even for purpose of rendering claim well 
grounded, i.e., plausible.  As such, under the law as it 
existed at the time of the June 15, 1999, decision, because 
the service dentist was not a mental health professional, his 
opinion, which was outside the scope of his expertise, was 
not competent to render the claim well grounded, i.e., 
plausible.  Id.  

Thus, even if it was error for the Board to have failed to 
reopen the claim based on the newly associated PEB transcript 
that contained the opinion of the service dentist that the 
veteran's psychiatric disability was aggravated by the in-
service trauma he sustained to his jaw and to have found it 
to be well grounded, see Winters, such an error would not 
constitute CUE.  For an error to constitute CUE, it must be 
one that at the time it was made would have manifestly 
changed the outcome of the claim.  38 C.F.R. § 20.1403(a); 
Bustos.  However, the underlying Board decision was legally 
correct because the ultimate outcome, i.e., the disallowance 
of the claim, would have been the same despite whether the 
Board had reopened the claim, and, upon reopening, had 
determined that it was well grounded.  Moreover, it is not 
legally undebatable that the outcome would have been 
different and that the veteran was legally entitled to 
service connection for psychiatric disability.

Further, because of the absence of a diagnosis of a 
psychiatric disability for which service connection was 
available during service, there was a tenable basis for the 
Board's determination, and a grant of service connection for 
this condition, rather than simply a reopening of this claim, 
was not compelled by the evidence of record.  Thus, because 
it is not undebatable that service connection was warranted 
for that psychiatric disability, it necessarily follows that 
the Board's June 15, 1999, decision, was not clearly and 
unmistakably erroneous.

In reaching this determination, the Board acknowledges the 
record suggests that some pertinent evidence was not before 
the Board at the time of the June 15, 1999, decision, (the 
veteran's June 1995 statement in which he reported receiving 
treatment at the Beckley, West Virginia, VA Medical Center).  
The Board points out, however, that a cardinal principle of 
CUE jurisprudence is that a determination as to whether a 
prior final adjudication is clearly and unmistakably 
erroneous is predicated on the facts that were before the 
adjudicator at the time of the prior decision.  38 C.F.R. 
§ 20.1403.  Indeed, in Cook, the Federal Circuit held that 
VA's breach of its duty to assist a veteran cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete rather than an incorrect record.  Id. at 1346; 
see also Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. at 383-84.

In light of the foregoing, the Board finds that the Board's 
June 15, 1999, decision was not clearly and unmistakably 
erroneous.


ORDER

The veteran's motion to revise or reverse the June 15, 1999, 
decision of the Board of Veterans' Appeals that denied the 
veteran's application to reopen a claim of service connection 
for psychiatric disability is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



